THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND IS
BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS.  THIS SECURITY MAY NOT BE SOLD
OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR SUCH OTHER LAWS.
 
10% SECURED CONVERTIBLE DEBENTURE
 
Company:  Genmed Holding Corp.
 
Company Address: Rontgenlaan 27, 2719 DX, Zoetermeer, The Netherlands
 
Maturity Date:  December 8, 2013
 
Principal Amount: $855,959.77
 
Genmed Holding Corp., a Nevada corporation, and any successor or resulting
entity by way of conversion, merger, consolidation, sale or exchange of all or
substantially all of the assets or otherwise (the “Company”), for value
received, hereby promises to pay to the Holder (as such term is hereinafter
defined), or such other Person (as such term is hereinafter defined) upon order
of the Holder, on the Maturity Date (as such term is hereinafter defined), the
Principal Amount (as such term is hereinafter defined), as such sum may be
adjusted pursuant to Article 3, and to pay interest thereon with such interest
commencing to accrue as of the date hereof and payable on a monthly basis,
commencing on the 15th day of the month following the month of issuance of this
Debenture, and on the Maturity Date (except that, if any such date is not a
Business Day, then such payment shall be due on the next succeeding Business
Day), at the rate of ten percent (10%) per annum subject to adjustment as set
forth in Section 7 hereof (the “Interest Rate”).  All interest payable on the
Principal Amount of this Debenture shall be calculated on the basis of a year of
365 or 366 days, as the case may be, for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest is payable.  Payment of interest on this Debenture shall be in
cash.  This Debenture may not be prepaid without the written consent of the
Holder.  This Debenture is being issued pursuant to the Securities Purchase
Agreement dated as of December 9, 2010 by and between the Company and Admefo
Investments AG (the “Purchase Agreement”).  Defined terms not defined herein
shall have the meaning ascribed to them in the Purchase Agreement
 
ARTICLE 1
 
DEFINITIONS
 
SECTION 1.1 Definitions.  The terms defined in this Article whenever used in
this Debenture have the following respective meanings:
 
(i) “Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
(ii) “Bankruptcy Code” means the United States Bankruptcy Code of 1986, as
amended (11 U.S.C. §§ 101 et. seq.).
 
(iii) “Business Day” means a day other than Saturday, Sunday or any day on which
banks located in the State of California are authorized or obligated to close.
 
(iv) “Closing Date” means the closing date set forth in the first paragraph of
this Debenture.
 
(v)  “Shares Issued at Conversion”, when used with reference to the securities
deliverable upon conversion of this Debenture, means all Shares now or hereafter
Outstanding and securities of any other class or series into which this
Debenture hereafter shall have been changed or substituted, whether now or
hereafter created and however designated.
 
(vi) “Conversion” or “conversion” means the repayment by the Company of the
Principal Amount of this Debenture (and, to the extent the Holder elects as
permitted by Section 3.1, accrued and unpaid interest thereon) by the delivery
of Shares on the terms provided in Section 3.2, and “convert,” “converted,”
“convertible” and like words shall have a corresponding meaning.
 
(vii) “Conversion Date” means any day on which all or any portion of the
Principal Amount of this Debenture is converted in accordance with the
provisions hereof.
 
(viii) “Conversion Notice” means a written notice of conversion substantially in
the form annexed hereto as Exhibit A.
 
(ix) “Conversion Price” on any date of determination means the applicable price
for the conversion of this Debenture into Shares on such day as set forth in
Section 3.1(a).
 
(x) “Current Market Price” on any date of determination means, if applicable,
the closing price of a Unit on such day as on the over the counter market on the
OTC Bulletin Board (“OTCBB”); provided further, that, if such security is not
listed or admitted to trading on the OTCBB, as reported on the principal
national security exchange or quotation system on which such security is quoted
or listed or admitted to trading, or, if not quoted or listed or admitted to
trading on any national securities exchange or quotation system, the closing bid
price of such security on the over-the-counter market on the day in question as
reported by Bloomberg LP or a similar generally accepted reporting service, as
the case may be.
 
(xi) “Debenture” or “Debentures” means this Senior Secured Convertible Debenture
of the Company or such other convertible debenture(s) exchanged therefor as
provided in Section 2.1.
 
(xii) “Discount Multiplier” has the meaning set forth in Section 3.1(a).
 
(xiii) “Event of Default” has the meaning set forth in Section 6.1.
 
(xiv) “Excluded Securities” means securities issued as compensation for bona
fide securities or in connection with acquisitions (exclusive of any financing).
 
 
 

--------------------------------------------------------------------------------

 
(xv) “Holder” means Admefo Investments AG any successor thereto, or any Person
to whom this Debenture is subsequently transferred in accordance with the
provisions hereof.
 
(xvi) “Interest Payment Due Date” means any date upon which interest is due to
be paid by the Company to the Holder, as set forth in the opening paragraph of
this Debenture.
 
(xvii) “Market Disruption Event” means any event that results in a material
suspension or limitation of trading of the Common Shares.
 
(xviii) “Maturity Date” means December 8, 2013.
 
(xix) “Maximum Rate” has the meaning set forth in Section 6.4.
 
(xx) “Outstanding” when used with reference to Shares means, on any date of
determination, all issued and outstanding Shares, and includes all such Shares
issuable in respect of outstanding scrip or any certificates representing
fractional interests in such Shares; provided, however, that any such Shares
directly or indirectly owned or held by or for the account of the Company shall
not be deemed “Outstanding” for purposes hereof.
 
(xxi) “Person” means an individual, a corporation, a partnership, an
association, a limited liability company, an unincorporated business
organization, a trust or other entity or organization, and any government or
political subdivision or any agency or instrumentality thereof.
 
(xxii) “Principal Amount” means, for any date of calculation, the principal sum
of all Advances made by Holder to the Company and the aggregate amount of any
Fees payable.
 
(xxiii)  “SEC” means the United States Securities and Exchange Commission.
 
(xxiv) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as in effect at the time.
 
(xxv) “Subsidiary” means any entity of which securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are owned directly or
indirectly by the Company.
 
(xxvi) “Trading Day” means, if applicable, any day on which (i) purchases and
sales of securities on the principal national security exchange or quotation
system on which the Common Shares are traded are reported thereon, or, if not
quoted or listed or admitted to trading on any national securities exchange or
quotation system, as reported by Bloomberg LP or a similar generally accepted
reporting service, as the case may be, (ii) at least one bid for the trading of
Shares is reported and (iii) no Market Disruption Event occurs.
 
(xxvii) “Trading Market” means, if applicable, the OTC Bulletin Board (“OTCBB”),
or, to the extent the Company becomes eligible to list its equity on any other
national security exchange or quotation system, upon official notice of listing
on any such exchange or system, as the case may be, it shall be the “Trading
Market.”
 
 
 

--------------------------------------------------------------------------------

 
(xxviii) “Shares” means Shares of Common Stock and any other class or series of
capital stock, whether now or hereafter authorized and however designated, which
have the right to participate in the distribution of earnings and assets (upon
dissolution, liquidation or winding-up) of the Company.
 
(xxix) “Volume Weighted Average Price” means, for any date, the price determined
by the first of the following clauses that applies: (a) if the Shares are then
listed or quoted on a Trading Market, the daily volume weighted average price of
the Shares for such date (or the nearest preceding date) on the primary Trading
Market on which the Shares are then listed or quoted as reported by Bloomberg
Financial L.P. (based on a Trading Day from 9:30 a.m. EST to 4:02 p.m. Eastern
Time) using the VAP function; (b) if the Shares are not then listed or quoted on
the Trading Market and if prices for the Shares are then reported in the “Pink
Sheets” published by OTC Markets (or a similar organization or agency succeeding
to its functions of reporting prices), the most recent bid price per share of
the Shares so reported; or (c) in all other cases, the fair market value of a
Unit as determined by a nationally recognized-independent appraiser selected in
good faith by Holder.
 
All references to “cash” or “$” herein means currency of the United States of
America.
 
ARTICLE 2
 
EXCHANGES, TRANSFER AND REPAYMENT
 
SECTION 2.1 Registration of Transfer of Debentures.  This Debenture, when
presented for registration of transfer, shall (if so required by the Company) be
duly endorsed, or be accompanied by a written instrument of transfer in form
reasonably satisfactory to the Company duly executed, by the Holder duly
authorized in writing.
 
SECTION 2.2 Loss, Theft, Destruction of Debenture.  Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Debenture and, in the case of any such loss, theft or destruction, upon
receipt of indemnity or security reasonably satisfactory to the Company, or, in
the case of any such mutilation, upon surrender and cancellation of this
Debenture, the Company shall make, issue and deliver, in lieu of such lost,
stolen, destroyed or mutilated Debenture, a new Debenture of like tenor and
unpaid Principal Amount dated as of the date hereof (which shall accrue interest
from the most recent Interest Payment Due Date on which an interest payment was
made in full).  This Debenture shall be held and owned upon the express
condition that the provisions of this Section 2.2 are exclusive with respect to
the replacement of a mutilated, destroyed, lost or stolen Debenture and shall
preclude any and all other rights and remedies notwithstanding any law or
statute existing or hereafter enacted to the contrary with respect to the
replacement of negotiable instruments or other securities without the surrender
thereof.
 
SECTION 2.3 Who Deemed Absolute Owner.  The Company may deem the Person in whose
name this Debenture shall be registered upon the registry books of the Company
to be, and may treat it as, the absolute owner of this Debenture (whether or not
this Debenture shall be overdue) for the purpose of receiving payment of or on
account of the Principal Amount of this Debenture, for the conversion of this
Debenture and for all other purposes, and the Company shall not be affected by
any notice to the contrary.  All such payments and such conversions shall be
valid and effectual to satisfy and discharge the liability upon this Debenture
to the extent of the sum or sums so paid or the conversion or conversions so
made.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 2.4 Repayment at Maturity.  At the Maturity Date, the Company shall
repay the outstanding Principal Amount of this Debenture in whole in cash,
together with all accrued and unpaid interest thereon, in cash, to the Maturity
Date.
 
ARTICLE 3
 
CONVERSION OF DEBENTURE
 
SECTION 3.1 Conversion; Conversion Price.  At the option of the Holder, this
Debenture may be converted, either in whole or in part, up to the full Principal
Amount hereof into Shares (calculated as to each such conversion to the nearest
1/100th of a share), at any time and from time to time on any Business Day,
subject to compliance with Section 3.2. The number of Shares into which this
Debenture may be converted is equal to the dollar amount of the Debenture being
converted divided by the Conversion Price. The “Conversion Price” shall be equal
to the lesser of (i) $0.02 (the “Fixed Conversion Price”), or (ii) if the Shares
are quoted, listed or admitted to trading on the OTCBB, any national securities
exchange or quotation system, 50% of the lowest “Bid” price on the date of
conversion..
 
If the Holder elects to convert a portion of the Debenture and, if applicable,
on the day that the election is made, the lowest “Bid” price per share of the
Shares is below $.001, the Company shall have the right to prepay that portion
of the Debenture that Holder elected to convert, plus any accrued and unpaid
interest, at 150% of such amount. In the event that the Company elects to prepay
that portion of the Debenture, Holder shall have the right to withdraw its
Conversion Notice.
 
SECTION 3.2 Exercise of Conversion Privilege.
 
(i) Conversion of this Debenture may be exercised on any Business Day by the
Holder by telecopying an executed and completed Conversion Notice to the
Company.  Each date on which a Conversion Notice is telecopied to the Company in
accordance with the provisions of this Section 3.2 shall constitute a Conversion
Date.  The Company shall convert this Debenture and issue the Shares Issued at
Conversion in the manner provided below in this Section 3.2, and all voting and
other rights associated with the beneficial ownership of the Shares Issued at
Conversion shall vest with the Holder, effective as of the Conversion Date at
the time specified in the Conversion Notice.  The Conversion Notice also shall
state the name or names (with addresses) of the persons who are to become the
holders of the Shares Issued at Conversion in connection with such conversion.
As promptly as practicable after the receipt of the Conversion Notice as
aforesaid, but in any event not more than two (2) Business Days after the
Company’s receipt of such Conversion Notice, the Company shall (a) issue the
Shares Issued at Conversion in accordance with the provisions of this Article 3
and (b) cause to be mailed for delivery by overnight courier a certificate or
certificate(s) representing the number of Shares to which the Holder is entitled
by virtue of such conversion.  Such conversion shall be deemed to have been
effected at the time at which the Conversion Notice indicates, and at such time
the rights of the Holder of this Debenture, as such (except if and to the extent
that any Principal Amount thereof remains unconverted), shall cease and the
Person and Persons in whose name or names the Shares Issued at Conversion shall
be issuable shall be deemed to have become the holder or holders of record of
the Shares represented thereby, and all voting and other rights associated with
the beneficial ownership of such Shares shall at such time vest with such Person
or Persons.  The Conversion Notice shall constitute a contract between the
Holder and the Company, whereby the Holder shall be deemed to subscribe for the
number of Shares which it will be entitled to receive upon such conversion and,
in payment and satisfaction of such subscription (and for any cash adjustment to
which it is entitled pursuant to Section 3.4), to surrender this Debenture and
to release the Company from all liability thereon (except if and to the extent
that any Principal Amount thereof remains unconverted).  No cash payment
aggregating less than $1.00 shall be required to be given unless specifically
requested by the Holder.
 
 
 

--------------------------------------------------------------------------------

 
(ii) If, at any time after the date of this Debenture, (a) the Company
challenges, disputes or denies the right of the Holder hereof to effect the
conversion of this Debenture into Shares or otherwise dishonors or rejects any
Conversion Notice delivered in accordance with this Section 3.2 or (b) any third
party who is not and has never been an Affiliate of the Holder commences any
lawsuit or legal proceeding or otherwise asserts any claim before any court or
public or governmental authority which seeks to challenge, deny, enjoin, limit,
modify, delay or dispute the right of the Holder hereof to effect the conversion
of this Debenture into Common Shares, then the Holder shall have the right, but
not the obligation, by written notice to the Company, to require the Company to
promptly redeem this Debenture for cash at one hundred fifty percent (150%) of
the Principal Amount thereof, together with all accrued and unpaid interest
thereon to the date of redemption.  Under any of the circumstances set forth
above, the Company shall be responsible for the payment of all costs and
expenses of the Holder, including reasonable legal fees and expenses, as and
when incurred in defending itself in any such action or pursuing its rights
hereunder (in addition to any other rights of the Holder).
 
(iii) The Holder shall be entitled to exercise its conversion privilege
notwithstanding the commencement of any case under the Bankruptcy Code.  In the
event the Company is a debtor under the Bankruptcy Code, the Company hereby
waives to the fullest extent permitted any rights to relief it may have under 11
U.S.C. § 362 in respect of the Holder’s conversion privilege.  The Company
hereby waives to the fullest extent permitted any rights to relief it may have
under 11 U.S.C. § 362 in respect of the conversion of this Debenture.  The
Company agrees, without cost or expense to the Holder, to take or consent to any
and all action necessary to effectuate relief under 11 U.S.C. § 362.
 
SECTION 3.3 Intentionally deleted.
 
SECTION 3.4 Adjustments.  The Conversion Price and the number of Shares
deliverable upon conversion of this Debenture are subject to adjustment from
time to time as follows:
 
(i) Reclassification, Etc.  In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another Person
(where the Company is not the survivor or where there is a change in or
distribution with respect to the Common Stock of the Company), sell, convey,
transfer or otherwise dispose of all or substantially all its property, assets
or business to another Person, or effectuate a transaction or series of related
transactions in which more than fifty percent (50%) of the voting power of the
Company is disposed of (each, a “Fundamental Corporate Change”) and, pursuant to
the terms of such Fundamental Corporate Change, securities of the successor or
acquiring entity, or any cash, shares of stock or other securities or property
of any nature whatsoever (including warrants or other subscription or purchase
rights) in addition to or in lieu of securities of the successor or acquiring
corporation (“Other Property”) are to be received by or distributed to the
holders of Shares of the Company, then the Holder of this Debenture shall have
the right thereafter, at its sole option, to (x) require the Company to prepay
this Debenture for cash at one hundred fifty percent (150%) of the Principal
Amount thereof, together with all accrued and unpaid interest thereon to the
date of prepayment, (y) receive the number of securities of the successor or
acquiring entity or of the Company, if it is the surviving entity, and Other
Property as is receivable upon or as a result of such Fundamental Corporate
Change by a holder of the number of Shares into which the outstanding portion of
this Debenture may be converted at the Conversion Price applicable immediately
prior to such Fundamental Corporate Change, or (z) require the Company, or such
successor, resulting or purchasing entity, as the case may be, to, without
benefit of any additional consideration therefor, execute and deliver to the
Holder a debenture with substantial identical rights, privileges, powers,
restrictions and other terms as this Debenture in an amount equal to the amount
outstanding under this Debenture immediately prior to such Fundamental Corporate
Change.  For purposes hereof, “securities of the successor or acquiring entity”
shall include capital of such entity of any class which is not preferred as to
dividends or assets over any other class of stock of such entity and which is
not subject to prepayment and shall also include any evidences of indebtedness,
shares of stock or other securities which are convertible into or exchangeable
for any such stock, either immediately or upon the arrival of a specified date
or the happening of a specified event and any warrants or other rights to
subscribe for or purchase any such stock.  The foregoing provisions shall
similarly apply to successive Fundamental Corporate Changes.
 
 
 

--------------------------------------------------------------------------------

 
(ii) Adjustment upon Issuance of Securities.  If the Company issues or sells, or
in accordance with this Section 3.4 is deemed to have issued or sold, any
securities (including the issuance or sale of securities owned or held by or for
the account of the Company, but excluding securities comprising Excluded
Securities) for a consideration per share (the “New Issuance Price”) less than a
price equal to the Fixed Conversion Price in effect (the “Applicable Price”)
immediately prior to such issue or sale or deemed issuance or sale (the
foregoing a “Dilutive Issuance”), then immediately after such Dilutive Issuance,
the Fixed Conversion Price then in effect shall be reduced to an amount equal to
the New Issuance Price.  For purposes of determining the adjusted Conversion
Price under this Section 3.4, the following shall be applicable:
 
(iii) Adjustment for Splits, Subdivisions or Combinations of Shares.  The Fixed
Conversion Price shall be proportionally decreased and the number of Shares
issuable upon exercise of this Debenture shall be proportionally increased to
reflect any split or subdivision of the Company’s Shares.  The Fixed Conversion
Price shall be proportionally increased and the number of Shares issuable upon
exercise of this shall be proportionally decreased to reflect any combination of
the Company’s Shares.
 
3.4.1               Issuance of Options.  If the Company in any manner grants
any Options (not including Excluded Securities) and the lowest price per share
for which one Share is issuable upon the exercise of any such Option or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option is less than the Applicable Price, then such Unit
shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the granting or sale of such Share for such price per
share.  For purposes of this Section 3.4.1, the “lowest price per Share for
which one Share is issuable upon exercise of such Options or upon conversion,
exercise or exchange of such Convertible Securities” shall be equal to the sum
of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one Unit upon the granting or sale of the Option,
upon exercise of the Option and upon conversion, exercise or exchange of any
Convertible Security issuable upon exercise of such Option.  In the event of the
reduction of the Conversion price of any such Option (or the conversion,
exercise or exchange price of any related Convertible Security), the adjustments
set forth in this Section 3.4 shall be recomputed, taking into account such
lower price.  No further adjustment of the Fixed Conversion Price shall be made
upon the actual issuance of such Share or of such Convertible Securities upon
the exercise of such Options or upon the actual issuance of such Unit upon
conversion, exercise or exchange of such Convertible Securities.
 
3.4.2               Issuance of Convertible Securities.  If the Company in any
manner issues or sells any Convertible Securities (not including Excluded
Securities) and the lowest price per share for which one Share is issuable upon
the conversion, exercise or exchange thereof is less than the Applicable Price,
then such Share shall be deemed to be outstanding and to have been issued and
sold by the Company at the time of the issuance or sale of such Convertible
Securities for such price per Share.  For the purposes of this Section 3.4.2,
the “lowest price per share for which one Share is issuable upon the conversion,
exercise or exchange” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
Share upon the issuance or sale of the Convertible Security and upon conversion,
exercise or exchange of such Convertible Security.  In the event of the
reduction of the conversion, exercise or exchange price of any Convertible
Security, the adjustments set forth in this Section 3.4 shall be recomputed,
taking into account such lower price.  No further adjustment of the Fixed
Conversion Price shall be made upon the actual issuance of such Share upon
conversion, exercise or exchange of such Convertible Securities, and if any such
issue or sale of such Convertible Securities is made upon exercise of any
Options for which adjustment of this Debenture has been or is to be made
pursuant to other provisions of this Section 3.4, no further adjustment of the
Fixed Conversion Price shall be made by reason of such issue or sale.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 3.5 Certain Conversion Limits.  The Company shall not effect any
conversion of this Debenture, and a Holder shall not have the right to convert
any portion of this Debenture, to the extent that after giving effect to the
conversion, as set forth on the applicable Conversion Notice, such Holder
(together with such Holder’s Affiliates, and any other person or entity acting
as a group together with such Holder or any of such Holder’s Affiliates) would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below).  For purposes of the foregoing sentence, the number of Shares
beneficially owned by such Holder and its Affiliates shall include the number of
Shares issuable upon conversion of this Debenture with respect to which such
determination is being made, but shall exclude the number of Shares which are
issuable upon (A) conversion of the remaining, unconverted principal amount of
this Debenture beneficially owned by such Holder or any of its Affiliates and
(B) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company subject to a limitation on conversion or
exercise analogous to the limitation contained herein (including, without
limitation, any other Debentures or warrants to purchase Shares) beneficially
owned by such Holder or any of its Affiliates.  Except as set forth in the
preceding sentence, for purposes of this Section 3.5, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  To the extent that the limitation
contained in this Section 3.5 applies, the determination of whether this
Debenture is convertible (in relation to other securities owned by such Holder
together with any Affiliates) and of which principal amount of this Debenture is
convertible shall be in the sole discretion of such Holder, and the submission
of a Conversion Notice shall be deemed to be such Holder’s determination of
whether this Debenture may be converted (in relation to other securities owned
by such Holder together with any Affiliates) and which principal amount of this
Debenture is convertible, in each case subject to such aggregate percentage
limitations.  To ensure compliance with this restriction, each Holder will be
deemed to represent to the Company each time it delivers a Conversion Notice
that such Conversion Notice has not violated the restrictions set forth in this
paragraph and the Company shall have no obligation to verify or confirm the
accuracy of such determination.  In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  For purposes of this Section 3.5, in determining the number of
outstanding Shares, a Holder may rely on the number of outstanding Shares
provided to the Holder in writing by the Company after Holder makes such request
or in the event that the Company files, any of the following with the Securities
and Exchange Commission, the most recent of the following: (A) the Company's
most recent Form 10-Q or Form 10-K, as the case may be, (B) a more recent public
announcement by the Company; or (C) a more recent notice by the Company or the
Company’s transfer agent setting forth the number of Shares outstanding.  Upon
the written or oral request of a Holder, the Company shall within two Trading
Days confirm orally and in writing to such Holder the number of Shares then
outstanding on the records of the Company as of the date of the request.  In any
case, the number of outstanding Shares shall be determined after giving effect
to the conversion or exercise of securities of the Company, including this
Debenture, by such Holder or its Affiliates since the date as of which such
number of outstanding Shares was reported.  The “Beneficial Ownership
Limitation” shall be 4.99% of the number of Shares outstanding immediately after
giving effect to the issuance of Shares issuable upon conversion of this
Debenture held by the Holder.  The Beneficial Ownership Limitation provisions of
this Section 3.5 may be waived by such Holder, at the election of such Holder,
upon not less than 61 days’ prior notice to the Company, to, at the sole
discretion of the Holder, either change the Beneficial Ownership Limitation to
(i) 9.99% of the number of Shares outstanding immediately after giving effect to
the issuance of Shares upon conversion of the Debenture held by the Holder and
the provisions of this Section 3.5 shall continue to apply, or (ii) remove any
Beneficial Ownership Limitation under this Debenture.  The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 3.5 to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such
limitation.  If any court of competent jurisdiction shall determine that the
foregoing limitation is ineffective to prevent a Holder from being deemed the
beneficial owner of more than 9.99% of the then outstanding Shares, then the
Company shall prepay such portion of this Debenture as shall cause such Holder
not to be deemed the beneficial owner of more than 9.99% of the then outstanding
Shares.  Upon such determination by a court of competent jurisdiction, the
Holder shall have no interest in or rights under such portion of the
Debenture.  Any and all interest paid on or prior to the date of such
determination shall be deemed interest paid on the remaining portion of this
Debenture held by the Holder.  Such prepayment shall be for cash at a prepayment
price of one hundred fifty percent (150%) of the Principal Amount thereof,
together with all accrued and unpaid interest thereon to the date of
prepayment.  The limitations contained in this paragraph shall apply to a
successor holder of this Debenture.  The limitations contained in this paragraph
shall not apply if the Company is not subject to the reporting requirements of
the Securities Exchange Act of 1934, as amended, or does not have any class of
securities registered under such Act.
 
SECTION 3.6 Surrender of Debentures.  Upon any redemption of this Debenture
pursuant to Sections 3.2, 3.5 or 6.2, or upon maturity pursuant to Section 2.4,
the Holder shall either deliver this Debenture by hand to the Company at its
principal executive offices or surrender the same to the Company at such address
by nationally recognized overnight courier.  Payment of the redemption price or
the amount due on maturity specified in Section 2.4, shall be made by the
Company to the Holder against receipt of this Debenture (as provided in this
Section 3.5) by wire transfer of immediately available funds to such account(s)
as the Holder shall specify by written notice to the Company.  If payment of
such redemption price is not made in full by the redemption date, or the amount
due on maturity is not paid in full by the Maturity Date, the Holder shall again
have the right to convert this Debenture as provided in Article 3 hereof or to
declare an Event of Default.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 4
 
STATUS; RESTRICTIONS ON TRANSFER
 
SECTION 4.1 Status of Debenture.  This Debenture constitutes a legal, valid and
binding obligation of the Company, enforceable in accordance with its terms
subject, as to enforceability, to general principles of equity and to principles
of bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting creditors’ rights and remedies generally.
 
SECTION 4.2 Restrictions on Transfer.  This Debenture and any Shares deliverable
upon the conversion hereof, have not been registered under the Securities
Act.  The Holder by accepting this Debenture agrees that this Debenture and the
Shares to be acquired as interest on and upon conversion of this Debenture may
not be assigned or otherwise transferred unless and until (i) the Company has
received the opinion of counsel for the Holder that this Debenture or such
Shares may be sold pursuant to an exemption from registration under the
Securities Act, provided that the Company will not require opinions of counsel
for transactions involving transfers to Affiliates of the Holder or pursuant to
Rule 144 promulgated by the SEC under the Securities Act, except in unusual
circumstances, or (ii) a registration statement relating to this Debenture or
such Shares has been filed by the Company and declared effective by the SEC.
 
Each certificate for Shares deliverable hereunder shall bear a legend as follows
unless and until such securities have been sold pursuant to an effective
registration statement under the Securities Act:
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”).  The securities
may not be offered for sale, sold or otherwise transferred except (i) pursuant
to an effective registration statement under the Securities Act or (ii) pursuant
to an exemption from registration under the Securities Act in respect of which
the issuer of this certificate has received an opinion of counsel reasonably
satisfactory to the issuer of this certificate to such effect unless sold
pursuant to Rule 144 under the Securities Act.  Copies of the agreement covering
both the purchase of the securities and restrictions on their transfer may be
obtained at no cost by written request made by the holder of record of this
certificate to the Secretary of the issuer of this certificate at the principal
executive offices of the issuer of this certificate.”
 
ARTICLE 5
 
COVENANTS
 
SECTION 5.1 Conversion.  The Company shall issue or, if applicable, cause its
transfer agent, not later than two (2) Business Days after the Company’s receipt
of a Conversion Notice, to issue and deliver to the Holder the requisite Shares
Issued at Conversion.
 
SECTION 5.2 Notice of Default.  If any one or more events occur which constitute
or which, with notice, lapse of time, or both, would constitute an Event of
Default, the Company shall forthwith give notice to the Holder, specifying the
nature and status of the Event of Default or such other event(s), as the case
may be.
 
SECTION 5.3 Payment of Obligations.  So long as this Debenture shall be
outstanding, the Company shall pay, extend, or discharge at or before maturity,
all its respective material obligations and liabilities, including, without
limitation, tax liabilities, except where the same may be contested in good
faith by appropriate proceedings.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 5.4 Compliance with Laws.  So long as this Debenture shall be
outstanding, the Company shall comply with all applicable laws, ordinances,
rules, regulations and requirements of governmental authorities, except for such
noncompliance which would not have a material adverse effect on the business,
properties, prospects, condition (financial or otherwise) or results of
operations of the Company and the Subsidiaries.
 
SECTION 5.5 Inspection of Property, Books and Records.  So long as this
Debenture shall be outstanding, the Company shall keep proper books of record
and account in which full, true and correct entries shall be made of all
material dealings and transactions in relation to its business and activities
and shall permit representatives of the Holder at the Holder’s expense to visit
and inspect any of its respective properties, to examine and make abstracts from
any of its respective books and records, not reasonably deemed confidential by
the Company, and to discuss its respective affairs, finances and accounts with
its respective officers and independent public accountants, all at such
reasonable times and as often as may reasonably be desired.
 
SECTION 5.6 Reservation of Shares Issuable Upon Conversion.  The Company shall
at all times reserve and keep available out of its authorized but unissued
Shares, solely for the purpose of effecting the conversion of this Debenture,
such number of Shares as shall from time to time be sufficient to effect the
conversion of this Debenture; and if at any time the number of authorized but
unissued Shares shall not be sufficient to effect the conversion of this
Debenture, in addition to such other remedies as shall be available to the
holder of this Debenture, the Company will take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
Shares to such number of Shares as shall be sufficient for such purposes,
including, without limitation, engaging in best efforts to obtain the requisite
shareholder approval to file an amendment to the charter of the Company.
 
SECTION 5.7 No Impairment.  Except and to the extent waived or consented to by
the Holder or as otherwise permitted under the terms hereof, the Company will
not, by amendment of its Certificate of Incorporation or similar corporate
charter or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Debenture and in
the taking of all such action as may be necessary or appropriate in order to
protect the exercise rights of the Holder against impairment.
 
SECTION 5.8 Right of First Refusal on Other Financing.  In the event that the
Company obtains a commitment for any other financing (either debt, equity, or a
combination thereof) which is to close during the term of this Debenture, Holder
shall be entitled to a right of first refusal to enable it to, at Holder’s
option, either: (i) match the terms of the other financing, or (ii) add
additional principal to this Debenture, in the amount of such other financing,
on the same terms and conditions as this Debenture. The Company shall deliver to
Holder, at least 10 days prior to the proposed closing date of such transaction,
written notice describing the proposed transaction, including the terms and
conditions thereof, and providing Holder an option during the 10 day period
following delivery of such notice to either provide the financing being offered
in such transaction on the same terms as contemplated by such transaction, or to
add additional principal to this Debenture, in the amount of such other
financing, on the same terms and conditions as this Debenture.  Notwithstanding
the foregoing, if the Company seeks to consummate such financing on terms less
favorable to the Company than those terms that were provided to Holder, such
financing shall be subject to Holder’s right of first refusal set forth in this
Section 5.8.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 6
 
EVENTS OF DEFAULT; REMEDIES
 
SECTION 6.1 Events of Default.  “Event of Default” wherever used herein means
any one of the following events:
 
(i) the Company shall default in the payment of principal of or interest on this
Debenture as and when the same shall be due and payable and, in the case of an
interest payment default, such default shall continue for five (5) Business Days
after the date such interest payment was due, or the Company shall fail to
perform or observe any other covenant, agreement, term, provision, undertaking
or commitment under this Debenture, the Purchase Agreement or any other Document
delivered in connection with the Purchase Agreement, including the Consulting
Agreement and such default shall continue for a period of ten (10) Business Days
after the delivery to the Company of written notice that the Company is in
default hereunder or thereunder;
 
(ii) any of the representations, warranties, or covenants made by the Company
herein, in the Purchase Agreement or any other Document delivered in connection
with the Purchase Agreement, or in any certificate or financial or other written
statements heretofore or hereafter furnished by or on behalf of the Company in
connection with the execution and delivery of this Debenture, the Purchase
Agreement or any other Document delivered in connection with the Purchase
Agreement shall be false or misleading in a material respect on the Closing
Date;
 
(iii) under the laws of any jurisdiction not otherwise covered by clauses (iv)
and (v) below, the Company (A) becomes insolvent or generally not able to pay
its debts as they become due, (B) admits in writing its inability to pay its
debts generally or makes a general assignment for the benefit of creditors, (C)
institutes or has instituted against it any proceeding seeking (x) to adjudicate
it a bankrupt or insolvent, (y) liquidation, winding-up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency, reorganization or relief of
debtors including any plan of compromise or arrangement or other corporate
proceeding involving or affecting its creditors or (z) the entry of an order for
relief or the appointment of a receiver, trustee or other similar person for it
or for any substantial part of its properties and assets, and in the case of any
such official proceeding instituted against it (but not instituted by it),
either the proceeding remains undismissed or unstayed for a period of sixty (60)
calendar days, or any of the actions sought in such proceeding (including the
entry of an order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its properties and assets) occurs or (D) takes any corporate action to
authorize any of the above actions;
 
(iv) the entry of a decree or order by a court having jurisdiction in the
premises adjudging the Company a bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of the Company under the Bankruptcy Code or any other
applicable Federal or state law, or appointing a receiver, liquidator, assignee,
trustee or sequestrator (or other similar official) of the Company or of any
substantial part of its property, or ordering the winding-up or liquidation of
its affairs, and any such decree or order continues and is unstayed and in
effect for a period of sixty (60) calendar days;
 
(v) the institution by the Company of proceedings to be adjudicated a bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under the Bankruptcy Code or any
other applicable federal or state law, or the consent by it to the filing of any
such petition or to the appointment of a receiver, liquidator, assignee, trustee
or sequestrator (or other similar official) of the Company or of any substantial
part of its property, or the making by it of an assignment for the benefit of
creditors, or the admission by it in writing of its inability to pay its debts
generally as and when they become due, or the taking of corporate action by the
Company in furtherance of any such action;
 
 
 

--------------------------------------------------------------------------------

 
(vi) a final judgment or final judgments for the payment of money shall have
been entered by any court or courts of competent jurisdiction against the
Company and remains undischarged for a period (during which execution shall be
effectively stayed) of thirty (30) days, provided that the aggregate amount of
all such judgments at any time outstanding (to the extent not paid or to be
paid, as evidenced by a written communication to that effect from the applicable
insurer, by insurance) exceeds One Hundred Thousand Dollars ($100,000);
 
(vii) it becomes unlawful for the Company to perform or comply with its
obligations under this Debenture, the Purchase Agreement or any other Document
delivered in connection with the Purchase Agreement in any respect; or
 
(viii) the Company shall default (giving effect to any applicable grace period)
(a) in the payment of principal or interest as and when the same shall become
due and payable, under any indebtedness, individually or in the aggregate, of
more than One Hundred Thousand Dollars ($100,000).
 
SECTION 6.2 Acceleration of Maturity; Rescission and Annulment.  If an Event of
Default occurs and is continuing, then and in every such case the Holder may, in
Holder’s sole and absolute discretion, by a notice in writing to the Company,
rescind any outstanding Conversion Notice and declare that any or all amounts
owing or otherwise outstanding under this Debenture are immediately due and
payable and upon any such declaration this Debenture or such portion thereof, as
applicable, shall become immediately due and payable in cash at a price of one
hundred fifty percent (150%) of the Principal Amount thereof, together with all
accrued and unpaid interest thereon to the date of payment; provided, however,
in the case of any Event of Default described in clauses (iii), (iv), (v) or
(vii) of Section 6.1, all amounts owing or otherwise outstanding under this
Debenture automatically shall become immediately due and payable without the
necessity of any notice or declaration as aforesaid.
 
SECTION 6.3 Late Payment Penalty.  If any portion of the principal of or
interest on this Debenture shall not be paid within ten (10) days of when it is
due, the Discount Multiplier under this Debenture shall decrease by one
percentage point (1%) for each period of ten (10) Business Days that any portion
of such amount remains unpaid by the Company for all conversions of this
Debenture thereafter.
 
SECTION 6.4 Maximum Interest Rate.  Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate as provided for herein
shall exceed the maximum lawful rate which may be contracted for, charged, taken
or received by the Holder in accordance with any applicable law (the “Maximum
Rate”), the rate of interest applicable to this Debenture shall be limited to
the Maximum Rate.  To the greatest extent permitted under applicable law, the
Company hereby waives and agrees not to allege or claim that any provisions of
this Debenture could give rise to or result in any actual or potential violation
of any applicable usury laws.
 
SECTION 6.5 Remedies Not Waived.  No course of dealing between the Company and
the Holder or any delay in exercising any rights hereunder shall operate as a
waiver by the Holder.
 
SECTION 6.6 Remedies.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Debenture will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Debenture, that the
Holder shall be entitled to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Debenture and
to enforce specifically the terms and provisions thereof, without the necessity
of showing economic loss and without any bond or other security being required.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 6.7 Payment of Certain Amounts.  Whenever pursuant to this Debenture the
Company is required to pay an amount in excess of the Principal Amount plus
accrued and unpaid interest, the Company and the Holder agree that the actual
damages to the Holder from the receipt of cash payment on this Debenture may be
difficult to determine and the amount to be so paid by the Company represents
stipulated damages and not a penalty and is intended to compensate the Holder in
part for loss of the opportunity to convert this Debenture and to earn a return
from the sale of Shares acquired upon conversion of this Debenture at a price in
excess of that price paid for such shares pursuant to this Debenture. The
Company and the Holder hereby agree that such amount of stipulated damages is
not disproportionate to the possible loss to the Holder from the receipt of a
cash payment without the opportunity to convert this Debenture into Shares.
 
ARTICLE 7
 
MISCELLANEOUS
 
SECTION 7.1 Notice of Certain Events.  In the case of the occurrence of any
event described in Section 3.4 of this Debenture, the Company shall cause to be
mailed to the Holder of this Debenture at its last address as it appears in the
Company’s security registry, at least twenty (20) days prior to the applicable
record, effective or expiration date hereinafter specified (or, if such twenty
(20) days’ notice is not possible, at the earliest possible date prior to any
such record, effective or expiration date), a notice thereof, including, if
applicable, a statement of (y) the date on which a record is to be taken for the
purpose of such dividend, distribution, issuance or granting of rights, options
or warrants, or if a record is not to be taken, the date as of which the holders
of record of Shares to be entitled to such dividend, distribution, issuance or
granting of rights, options or warrants are to be determined or (z) the date on
which such reclassification, consolidation, equity split, merger, sale,
transfer, dissolution, liquidation or winding-up is expected to become
effective, and the date as of which it is expected that holders of record of
Shares will be entitled to exchange their shares for securities, cash or other
property deliverable upon such reclassification, consolidation, merger, sale
transfer, dissolution, liquidation or winding-up.
 
SECTION 7.2 Register.  The Company shall keep at its principal office a register
in which the Company shall provide for the registration of this Debenture.  Upon
any transfer of this Debenture in accordance with Articles 2 and 4 hereof, the
Company shall register such transfer on the Debenture register.
 
SECTION 7.3 Withholding.  To the extent required by applicable law, the Company
may withhold amounts for or on account of any taxes imposed or levied by or on
behalf of any taxing authority in the United States having jurisdiction over the
Company from any payments made pursuant to this Debenture.
 
SECTION 7.4 Security.  The obligations of the Company hereunder are secured by a
grant of a first priority security interest in all of the assets of the Company
pursuant to a Security Agreement.
 
SECTION 7.5 Transmittal of Notices.  Any notices, consents, waivers, or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered (i) upon
receipt, when delivered personally; (ii) upon confirmation of receipt, when sent
by facsimile; (iii) three (3) days after being sent by U.S. certified mail,
return receipt requested, or (iv) one (1) day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:
 
 
 

--------------------------------------------------------------------------------

 
(1) If to the Holder, to:
 
Admefo Investments AG
Oberneuhistrasse 6 6340
Baar, Switzerland
Attn:  E.B.H.G. Meijers


(2) If to the Company, to:
 
Genmed Holding Corp.
Rontgenlaan 27, 2719 DX
Zoetermeer, The Netherlands
Attn:  Erwin Bouwens
 
Each of the Holder or the Company may change the foregoing address by notice
given pursuant to this Section 7.5.
 
SECTION 7.6 Attorneys’ Fees.  Should any party hereto employ an attorney for the
purpose of enforcing or construing this Debenture, or any judgment based on this
Debenture, in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing party shall
be entitled to receive from the other party or parties thereto reimbursement for
all reasonable attorneys' fees and all reasonable costs, including but not
limited to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not, and that such reimbursement shall be included in any judgment or
final order issued in that proceeding.  The "prevailing party" means the party
determined by the court to most nearly prevail and not necessarily the one in
whose favor a judgment is rendered.
 
SECTION 7.7 Governing Law.  This Debenture shall be governed by, and construed
in accordance with, the laws of the State of Nevada (without giving effect to
conflicts of laws principles).  With respect to any suit, action or proceedings
relating to this Debenture, the Company irrevocably submits to the exclusive
jurisdiction of the courts of the State of Nevada sitting in Las Vegas and the
United States District Court located in the City of Las Vegas and hereby waives,
to the fullest extent permitted by applicable law, any claim that any such suit,
action or proceeding has been brought in an inconvenient forum.  Subject to
applicable law, the Company agrees that final judgment against it in any legal
action or proceeding arising out of or relating to this Debenture shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States by suit on the judgment, a certified copy of which judgment shall
be conclusive evidence thereof and the amount of its indebtedness, or by such
other means provided by law.
 
SECTION 7.8 Waiver of Jury Trial.  To the fullest extent permitted by law, each
of the parties hereto hereby knowingly, voluntarily and intentionally waives its
respective rights to a jury trial of any claim or cause of action based upon or
arising out of this Debenture or any other document or any dealings between them
relating to the subject matter of this Debenture and other documents.  Each
party hereto (i) certifies that neither of their respective representatives,
agents or attorneys has represented, expressly or otherwise, that such party
would not, in the event of litigation, seek to enforce the foregoing waivers and
(ii) acknowledges that it has been induced to enter into this Debenture by,
among other things, the mutual waivers and certifications herein.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 7.9 Headings.  The headings of the Articles and Sections of this
Debenture are inserted for convenience only and do not constitute a part of this
Debenture.
 
SECTION 7.10 Payment Dates.  Whenever any payment hereunder shall be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day.
 
SECTION 7.11 Binding Effect.  Each Holder by accepting this Debenture agrees to
be bound by and comply with the terms and provisions of this Debenture.
 
SECTION 7.12 No Stockholder Rights.  Except as otherwise provided herein, this
Debenture shall not entitle the Holder to any of the rights of a stockholder of
the Company, including, without limitation, the right to vote, to receive
dividends and other distributions, or to receive any notice of, or to attend,
meetings of stockholders or any other proceedings of the Company, unless and to
the extent converted into Shares in accordance with the terms hereof.
 
SECTION 7.13 Facsimile Execution.  Facsimile execution of this Debenture shall
be deemed original.
 
IN WITNESS WHEREOF, the Company has caused this Debenture to be signed by its
duly authorized officer on the date of this Debenture.
 

 
Genmed Holding Corp.
 
 
By:                                                                    
 
 
Name: Erwin Bouwens
 
 
Title: President







 

___________________
Initials
 
 ____________________
Initials



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
DEBENTURE CONVERSION NOTICE
 
TO:           [________________________]
 
The undersigned owner of the Convertible Debenture due December 8, 2013 (the
“Debenture”) issued by Genmed Holding Corp. (the “Company”) hereby irrevocably
exercises its option to convert $__________ of the Principal Amount of the
Debenture into Shares in accordance with the terms of the Debenture.  The
undersigned hereby instructs the Company to convert the portion of the Debenture
specified above into Shares of Common Stock Issued at Conversion in accordance
with the provisions of Article 3 of the Debenture.  The undersigned directs that
the Shares and certificates therefor deliverable upon conversion, the Debenture
reissued in the Principal Amount not being surrendered for conversion hereby,
[the check or Shares in payment of the accrued and unpaid interest thereon to
the date of this Notice,] be registered in the name of and/or delivered to the
undersigned unless a different name has been indicated below.  All capitalized
terms used and not defined herein have the respective meanings assigned to them
in the Debenture.  The conversion pursuant hereto shall be deemed to have been
effected at the date and time specified below, and at such time the rights of
the undersigned as a Holder of the Principal Amount of the Debenture set forth
above shall cease and the Person or Persons in whose name or names the Shares
Issued at Conversion shall be registered shall be deemed to have become the
holder or holders of record of the Common Shares represented thereby and all
voting and other rights associated with the beneficial ownership of such Common
Shares shall at such time vest with such Person or Persons.
 
Date and time:                                                           
 


 
By:                                                           
 
Title:                                                           
 
Fill in for registration of Debenture:
 
Please print name and address
 
(including ZIP code number):
 


 


 


 

___________________
Initials
A-
 ____________________
Initials



 
 

--------------------------------------------------------------------------------

 
